 



EXHIBIT 10.27 — EMPLOYMENT AGREEMENT

     THIS AGREEMENT (the “Agreement”) made effective as of the 9th day of May,
2002 (the “Effective Date”) by and between ERIE INDEMNITY COMPANY, a
Pennsylvania corporation with its principal place of business at Erie,
Pennsylvania (the “Company”), and JEFFREY A. LUDROF (the “Executive”);

WITNESSETH:

     WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to secure the continued employment of the Executive
on the terms and subject to the conditions set forth in this Agreement; and

     WHEREAS, the Executive desires and is willing to accept employment with the
Company on the terms and subject to the conditions set forth herein;

     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

     1.     Term. The Company hereby agrees to continue the employment of the
Executive and the Executive hereby agrees to continue to serve the Company
pursuant to the terms and conditions of this Agreement as President and CEO of
the Company, or in such other position with the Company of at least commensurate
responsibility and authority in all material respects, for a term of four years
commencing on the Effective Date hereof and expiring on May 8, 2006, unless
earlier terminated pursuant to Section 5 hereof. Notwithstanding the foregoing,
the Executive shall serve in said office(s) at the pleasure of the Company’s
Board of Directors (the “Board of Directors”) and the Executive may be removed
from said office(s) at any time with or without Cause, as hereinafter defined,
pursuant to Sections 5(b) or 5(d) hereof; provided that any such removal shall
be without prejudice to any contract rights the Executive may have hereunder.
Subject to Section 8(a)(6) and Section 8(b) hereof, this Agreement shall expire
by its terms on May 8, 2006.

     2.     Duties and Responsibilities. The Executive’s duties hereunder shall
be those which shall be prescribed by the Company’s Bylaws, as amended from time
to time, and by the Board of Directors or any committee thereof from time to
time and shall include such executive authority, duties, powers and
responsibilities as customarily attend the office as President and CEO of a
company comparable to the Company. The Executive shall discharge such duties
consistent with sound business practices and in accordance with law and the
Company’s general employment policies, in each case, as in effect from time to
time, in all material respects and the Executive shall use best efforts to
promote the best interests of the Company. During the term of this Agreement,
the Executive’s position (including the Executive’s status and reporting
requirements), authority, duties, powers and responsibilities shall at all times
be at least commensurate in all material respects with the most significant of
those held, exercised or assigned to the Executive as of the Effective Date. The
Executive shall devote the Executive’s knowledge, skill and all of the
Executive’s professional time, attention and energies (reasonable absences for
vacations and illness excepted), to the business of the Company in order to
perform such assigned duties faithfully, competently and diligently. It is
understood and agreed

36



--------------------------------------------------------------------------------



 



between the parties that the Executive may (i) engage in charitable and
community activities, including serving on boards of directors or trustees of
and holding other leadership positions in non-profit organizations unless the
objectives and requirements of such positions are determined by the Board of
Directors to be inconsistent with the performance of the Executive’s duties
hereunder, and, (ii) manage personal investments, so long as such activities do
not interfere or conflict with the Executive’s performance of responsibilities
and obligations hereunder. It is expressly agreed that any such activities
engaged in by the Executive as of the Effective Date shall not thereafter be
deemed to interfere with the Executive’s obligations and responsibilities
hereunder. The Executive agrees that the approval of the Board of Directors or a
committee thereof shall be required before the Executive first accepts a
position as director of any for-profit corporation after the date hereof.

     3.     Compensation. During the term of this Agreement, the Executive shall
receive, for all services rendered to the Company hereunder, the following
(hereinafter referred to collectively as “Compensation”):



       (a) Salary. The Executive shall be paid an annual base salary at an
annual rate at least equal to the annual rate being paid or payable to the
Executive by the Company in the month in which the Effective Date occurs, with
such increases thereafter as shall be determined from time to time to be fair
and reasonable by the Board of Directors or by the Executive Compensation
Committee of the Board of Directors (the “Committee”) in its discretion after
taking into account, among other things, the authority, duties, powers and
responsibilities of the Executive’s position, the Executive’s performance, the
Company’s performance, the compensation of persons in comparable positions at
the Company and at other comparable companies, and the effect of inflation. The
Executive’s annual base salary shall not be reduced after any such increase. The
Executive’s annual base salary shall be payable in equal installments in
accordance with the Company’s general salary payment policies, but no less
frequently than bi-weekly.          (b) Incentive Compensation. The Executive
shall be eligible for awards under the Company’s incentive compensation plans,
if any, applicable to senior executive officers of the Company or to key
employees of the Company or its subsidiaries, including, but not limited to,
management incentive plans and stock option plans, in accordance with and
subject to the terms thereof (including any provisions providing for changes in
the level of or termination of benefits thereunder), on a basis commensurate
with the Executive’s position and authorities, duties, powers and
responsibilities.          (c) Employee Benefit Plans. The Executive and the
Executive’s “dependents,” as that term may be defined under the applicable
employee benefit plan(s) of the Company, shall be included, to the extent
eligible thereunder and subject to the terms of the plans (including any
provisions for changing the level of or termination of benefits thereunder), in
all plans, programs and policies which provide benefits for Company employees
and their dependents on a basis commensurate with the Executive’s position and
authorities, duties,

37



--------------------------------------------------------------------------------



 





  powers and responsibilities including, without limitation, health care
insurance, health and welfare plans, pension and retirement plans, group life
insurance plans, split dollar life insurance plans, short and long-term
disability plans, survivors’ benefits, executive supplemental benefits, holidays
and other similar or comparable benefits made available to the Company’s
employees and senior executive officers (hereinafter, such plans, programs and
policies shall be collectively referred to as the “Erie Benefit Plans”). Such
plans, programs and policies shall include, but are not limited to, the Erie
Insurance Group Retirement Plan for Employees, the Erie Insurance Group Employee
Savings Plan, the Erie Insurance Group Deferred Compensation Plan, the Erie
Insurance Group Split Dollar Life Insurance Plan, the Erie Insurance Group
Supplemental Executive Retirement Plan, and the Erie Insurance Group Health
Protection, Prescription Drug, Dental Assistance and Vision Care Plans.



       (d) Perquisites. The Executive shall be entitled to all perquisites which
the Company from time to time makes available to senior executive officers of
the Company. Such perquisites shall include, but are not limited to, parking,
club dues, tax preparation assistance, and an annual physical examination.    
     (e) Expenses and Working Facilities. The Executive is hereby authorized to
incur, and shall be reimbursed by the Company for, any and all reasonable and
necessary business related expenses, including, but not limited to, expenses for
business travel, entertainment, gifts and similar matters, which expenses are
incurred by the Executive on behalf of the Company or any of its subsidiaries,
upon presentation of itemized accounts of such expenses in accordance with
Company policies. The Executive shall be furnished during the term of this
Agreement with offices and other working facilities in the Company’s principal
executive offices located in Erie, Pennsylvania (or other location of the
principal executive offices within the Erie metropolitan area) and secretarial
and other assistance suitable to the Executive’s position and adequate for the
performance of duties hereunder.          (f) Performance Appraisal. The
Executive’s performance may be evaluated by the Board of Directors or the
Committee from time to time. The Executive shall be entitled to such additional
remuneration, including but not limited to annual bonuses based on performance,
as the Board of Directors or the Committee may, in its discretion, determine
from time to time.

     4.     Absences. The Executive shall be entitled to vacations in accordance
with the Company’s vacation policy in effect from time to time (but in no event
shall the Executive be entitled to fewer vacation days than under the Company’s
vacation policy as in effect on the Effective Date) and to absences because of
illness or other incapacity, and shall also be entitled to such other absences,
whether for holiday, personal time, conventions, or for any other purpose, as
are granted to the Company’s other senior executive officers or as are approved
by the Board of Directors or the Committee, which approval shall not be
unreasonably withheld.

38



--------------------------------------------------------------------------------



 



     5.     Termination. The Executive’s employment hereunder may be terminated
only as follows:



       (a) Expiration of Term of Office. Upon the expiration of the term of the
office(s) to which the Executive has been elected or appointed as set forth in
Section 1 hereof, the Board of Directors may (i) determine that the Executive
should not continue in such office(s) or (ii) that the Executive should not be
elected or appointed to an office with duties, authorities, powers and
responsibilities that are at least commensurate with those of said office(s), in
either case, for reasons other than for Cause (if the reasons for such
noncontinuance, nonreelection or nonreappointment constitute Cause, then
Section 5(d) hereof will apply).          (b) By the Company Without Cause. The
Company may at any time terminate the Executive’s employment hereunder without
Cause only by the affirmative vote of a majority of the entire Board of
Directors, and upon no less than thirty (30) days prior written notice to the
Executive.          (c) By the Executive Without Good Reason. The Executive may
at any time terminate employment hereunder for any reason upon no less than
thirty (30) days written notice to the Company. Section 5(e) shall apply to any
termination of employment by the Executive for Good Reason.          (d) By the
Company For Cause. The Company may terminate the Executive’s employment
hereunder for Cause. In such event, the Company shall give to the Executive
prompt written notice (in addition to any notice which may be required by
Section 5(d)(1) hereof) specifying in reasonable detail the basis for such
termination. For purposes of this Agreement, “Cause” shall mean any of the
following conduct by the Executive:



       (1) The deliberate and intentional breach of any material provision of
this Agreement, which breach Executive shall have failed to cure within thirty
(30) days after Executive’s receipt of written notice from the Company
specifying the specific nature of the Executive’s breach;          (2) The
deliberate and intentional engaging by Executive in gross misconduct that is
materially and demonstrably inimical to the best interests, monetary or
otherwise, of the Company; or          (3) Conviction of a felony or conviction
of any crime involving moral turpitude, fraud or deceit.

39



--------------------------------------------------------------------------------



 



For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “deliberate and intentional” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
such action or omission was in the best interest of the Company.



       (e) By the Executive for Good Reason. The Executive may terminate
employment hereunder for Good Reason upon providing thirty (30) days written
notice to the Company after the Executive reasonably becomes aware of the
circumstances giving rise to such Good Reason. For purposes of this Agreement,
“Good Reason” means the following conduct of the Company, unless the Executive
shall have consented thereto in writing:



       (1) Material breach of any material provision of this Agreement by the
Company, which breach shall not have been cured by the Company within thirty
(30) days after Company’s receipt from the Executive or the Executive’s agent of
written notice specifying in reasonable detail the nature of the Company’s
breach;          (2) The assignment to the Executive of any duties inconsistent
in any material respect with the Executive’s position (including any reduction
of the Executive’s status and reporting requirements), authority, duties, powers
or responsibilities with the Company as contemplated by Section 2 of this
Agreement, or any other action by the Company, including the removal of the
Executive from or any failure to reelect or reappoint the Executive to the
office(s) specified in Section 2 or a commensurate office(s) (other than for
Cause), which results in a diminution of the Executive’s authority, duties,
position, responsibilities or status, excluding for this purpose any isolated,
insubstantial and inadvertent action respecting the Executive not taken in bad
faith and which is remedied by the Company within thirty (30) days after receipt
of written notice from the Executive to the Company;          (3) The Company’s
relocation of the Executive out of the Company’s principal executive offices or
the relocation of the Company’s principal executive offices to a location
outside the Erie, Pennsylvania metropolitan area, except for required short-term
travel on the Company’s behalf to the extent necessary for the Executive to
carry out his normal duties in the ordinary course of business;          (4) The
failure of the Company to obtain the assumption in writing of its obligations to
perform this Agreement by any

40



--------------------------------------------------------------------------------



 





  successor as provided in Section 14 hereof not less than five days prior to a
merger, consolidation or sale as contemplated in Section 14; or          (5) A
reduction in the overall level of compensation of the Executive. For purposes of
this subsection 5, the following shall not constitute a reduction in the overall
level of compensation of the Executive: (i) changes in the cash/stock mix of
compensation payable to the Executive; (ii) a reduction in the overall level of
compensation of the Executive resulting from the failure to achieve corporate,
business unit and/or individual performance goals established for purposes of
incentive compensation for any year or other period; provided that the aggregate
short-term incentive opportunity, when combined with the Executive’s base
salary, provides, in the aggregate, an opportunity for the Executive to realize
at least the same overall level of compensation as was paid in the immediately
prior year or period at target performance levels; and provided, further, that
such target performance levels are reasonable at all times during the
measurement period, taking into account the fact that one of the purposes of
such compensation is to incent the Executive; (iii) reductions in compensation
resulting from changes to any Erie Benefit Plan (provided that such changes are
generally applicable to all participants in such Erie Benefit Plan); and (iv)
any combination of the foregoing.



       (f) Disability. In the event that the Executive shall be unable to
perform the Executive’s duties hereunder on a full time basis for a period of
one hundred-eighty (180) consecutive calendar days by reason of incapacity due
to illness, accident or other physical or mental disability, then the Company
may, at its discretion, terminate the Executive’s employment hereunder if the
Executive, within ten (10) days after receipt of written notice of termination
(which notice may be given before or after the end of the entire 180 day
period), shall not have returned to the performance of all of his duties
hereunder on a full-time basis.          (g) Death. The Executive’s employment
under this Agreement shall terminate upon the Executive’s death.    
     (h) Mutual Written Agreement. This Agreement and the Executive’s employment
hereunder may be terminated at any time by the mutual written agreement of the
Executive and the Company.

     6.     Compensation in the Event of Termination. In the event that the
Executive’s employment hereunder terminates prior to the expiration of this
Agreement for any reason provided in Section 5 hereof, the Company shall pay the
Executive, compensation and provide the Executive and the Executive’s eligible
dependents with benefits as follows:

41



--------------------------------------------------------------------------------



 





       (a) Executive’s Nonreelection to Office; Termination By Company Without
Cause; Termination By Executive for Good Reason. In the event that the
Executive’s employment hereunder is terminated: (i) because the Executive does
not continue in office pursuant to Section 5(a) hereof; or (ii) by the Company
without Cause pursuant to Section 5(b) hereof; or (iii) by the Executive for
Good Reason pursuant to Section 5(e) hereof, then in any such event the Company
shall pay or provide, as applicable, the following compensation and benefits to
the Executive:



       (1) Three (3) times the following: (A) the highest annual base salary
paid or payable to the Executive in the then current year or any one (1) of the
three (3) calendar years preceding Executive’s termination of employment
hereunder; plus (B) an amount equal to the sum of the Executive’s highest
award(s) under the Company’s Annual Incentive Plans for any one (1) of the three
(3) calendar years preceding the date of the termination of Executive’s
employment hereunder (such total is referred to herein as “Covered
Compensation”). Such payment to the Executive by the Company shall be paid in a
lump sum unless the Executive elects, and so notifies the Company in writing
prior to the termination of the Executive’s employment hereunder, to receive
such payment in three (3) equal annual installments. The lump sum or first
payment, as the case may be, shall be paid within sixty (60) days after the date
of the termination of the Executive’s employment hereunder;          (2) Any
awards or other compensation to which the Executive is entitled under any of the
Company’s compensation plans or Erie Benefit Plans to the extent not covered in
subsection (1) hereof;          (3) Any award to which the Executive would be
entitled under the Company’s Long-Term Incentive Plan as in effect on December
16, 1997, calculated under the provision of that Plan as if the Executive ceases
to be an Employee of the Company by reason of death, disability or normal
retirement;          (4) Continuing coverage for all purposes (including
eligibility, coverage, vesting and benefit accruals, as applicable), for a
period of three (3) years after the date of the termination of Executive’s
employment hereunder, to the extent not prohibited by law, for the

42



--------------------------------------------------------------------------------



 





  Executive and the Executive’s eligible dependents under all of the Erie
Benefit Plans in effect and applicable to Executive and the Executive’s eligible
dependents as of the date of termination. In the event that the Executive and/or
the Executive’s eligible dependents, because of the Executive’s terminated
status, cannot be covered or fully covered under any or all of the Erie Benefit
Plans, the Company shall continue to provide the Executive and/or the
Executive’s eligible dependents with the same level of such coverage in effect
prior to termination, payable from the general assets of the Company if
necessary. Notwithstanding the foregoing, the Executive may elect (by giving
written notice to the Company prior to the termination of employment hereunder),
on a benefit by benefit basis, to receive in lieu of continuing coverage, cash
in an amount equal to the present value (using a 6.5% discount rate over three
years) of the projected cost to the Company of providing such benefit for such
three year period. The aggregate amount of cash to which the Executive is
entitled pursuant to the preceding sentence shall be payable by the Company to
the Executive within sixty (60) days after the date of the termination of
Executive’s employment hereunder; and          (5) For a period of three (3)
years after the date of the termination of Executive’s employment hereunder,
such perquisites as are made available to the Executive as of the date of the
termination of Executive’s employment hereunder.

The Executive’s subsequent death, disability or attainment of age 65 or any
other age shall in no way affect or limit the Company’s obligations under this
Section 6(a).



       (b) Termination By the Company for Cause. In the event that the Company
shall terminate the Executive’s employment hereunder for Cause pursuant to
Section 5(d), this Agreement shall forthwith terminate and the obligations of
the parties hereto shall be as set forth in Section 8 hereof.    
     (c) Termination by the Executive Without Good Reason. In the event that the
Executive shall terminate employment hereunder other than for Good Reason
pursuant to Section 5(c), this Agreement shall forthwith terminate and the
obligations of the parties hereto shall be as set forth in Section 8 hereof.    
     (d) Disability. In the event that the Company elects to terminate the
Executive’s employment hereunder pursuant to Section 5(f), the Executive shall
continue to receive from the date of such termination through the expiration
date of this Agreement, sixty percent (60%) of

43



--------------------------------------------------------------------------------



 





  the then current annual base salary to which the Executive was entitled
pursuant to Section 3(a) hereof immediately preceding such termination, in
accordance with the payroll practices of the Company for senior executive
officers, reduced, however, by the amount of any proceeds from Social Security
and disability insurance policies provided by and at the expense of the Company.



       (e) Death. In the event of the death of the Executive during the term of
this Agreement, the then current annual base salary to which the Executive was
entitled pursuant to Section 3(a) hereof immediately preceding the Executive’s
death shall be paid, in twelve (12) equal monthly installments following the
date of death, to the last beneficiary designated by the Executive under the
Company’s group life insurance policy maintained by the Company or such other
written designation expressly provided to the Company for the purposes hereof
or, failing either such designation, to the Executive’s estate.    
     (f) Mutual Written Consent. In the event that the Executive and the Company
shall terminate the Executive’s employment by mutual written agreement, the
Company shall pay such compensation and provide such benefits, if any, as the
parties may mutually agree upon in writing.

The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking employment or otherwise, nor shall any
amounts received from employment or otherwise by the Executive offset in any
manner the obligations of the Company hereunder except as specifically provided
in Section 6(d) hereof.

     7.     Certain Additional Payments by the Company. Notwithstanding anything
in this Agreement to the contrary, in the event it is determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), is subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any successor provision, on excess parachute payments, as that term is used
and defined in Sections 4999 and 280G of the Code, then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
equal to the then current rate of tax under said Section 4999 multiplied by the
total of the amounts so paid or payable, including the Gross-Up Payment, which
are deemed to be a part of an excess parachute payment.

     8.     Effect of Expiration of Agreement or Termination of Executive’s
Employment. Upon the expiration of this Agreement by its terms or the
termination of the Executive’s employment hereunder, neither the Company nor the
Executive shall have any remaining duties or obligations hereunder except that:



       (a) The Company shall:



       (1) Pay the Executive’s accrued salary and any other accrued benefits
under Sections 3(a), (b), and (c) hereof;

44



--------------------------------------------------------------------------------



 





       (2) Reimburse the Executive for expenses already incurred in accordance
with Section 3(e) hereof;          (3) Pay or otherwise provide for any
benefits, payments or continuation or conversion rights in accordance with the
provisions of any Erie Benefit Plan of which the Executive or any of the
Executive’s dependents is or was a participant or as otherwise required by law;
         (4) Pay the Executive and the Executive’s beneficiaries any
compensation and/or provide the Executive or the Executive’s eligible dependents
any benefits, as the case may be, due pursuant to Section 6 or Section 7 hereof;
and          (5) Unless the employment of the Executive is terminated by the
Company for Cause, pay the Executive or the Executive’s beneficiaries the full
amount or amounts accrued under the Supplemental Executive Retirement Plan of
the Company (the “SERP”) as in effect on the Effective Date (or as such benefits
may be enhanced by subsequent amendments or supplements to such SERP), as
though, solely for purposes of determining any otherwise applicable actuarial
reduction factors, the event of the termination of Executive’s employment
hereunder or expiration of this Agreement occurred on the Executive’s Normal
Retirement Date as defined in such SERP. Accrued benefits under the SERP shall
be fully vested and nonforfeitable upon such termination (including termination
on account of the Executive’s death) or expiration. Any reductions in SERP
benefits that would otherwise apply pursuant to Section 10.1 of the Company’s
Retirement Plan for Employees (or pursuant to any successor provision of such
plan or any successor plan) relating to Section 415(b) of the Code shall not be
applicable for purposes hereof. No further approval by the Board of Directors or
the Committee with respect to payments under the SERP in accordance with the
preceding sentences shall be required. Unreduced payments may begin at age 55,
but in no event would payments be made under this Section 8(a)(5) before the
Executive reaches age fifty-five (55). The Company shall purchase for the
Executive, naming the Executive and/or the Executive’s designee the owner, a
paid up annuity, from an insurer reasonably acceptable to the Executive but in
any event having an A.M. Best rating of A+ or better (or other comparable
rating), that will pay to the Executive an amount equal to the benefit to which
the Executive would

45



--------------------------------------------------------------------------------



 





  otherwise be entitled under the SERP and payable at the times such SERP
benefit would be payable in accordance with the provisions hereof. Upon the
purchase and delivery to the Executive of such an annuity, the Executive shall
release the Company from any further obligation under the SERP. The Company
further agrees to pay the Executive immediately upon termination, a cash payment
(the “Tax Gross-up”) equal to the sum of the following: (i) all taxes (federal,
state, local, and payroll taxes) incurred and due and owing by the Executive,
arising from the cost of the annuity purchased by the Company to meet the
requirements of this Section 8(a)(5), and (ii) any such taxes incurred and due
and owing with respect to the amount paid in (i).          (6) Continue to
remain bound by the terms of Section 12 hereof.



       (b) The Executive shall remain bound by the terms of Sections 9 and 13
hereof for a period of thirty six (36) months after the expiration of the
Agreement by its terms; provided, that the Executive shall not be bound by the
terms of Section 9(b) after the termination of employment (other than a
termination of the Executive by the Company for Cause) if such termination
occurs after the expiration of this Agreement by its terms.

     9.     Covenants as to Confidential Information and Competitive Conduct.
The Executive hereby acknowledges and agrees as follows: (i) this Section 9 is
necessary for the protection of the legitimate business interests of the
Company, (ii) the restrictions contained in this Section 9 with regard to
geographical scope, length of term and types of restricted activities are
reasonable; (iii) the Executive has received adequate and valuable new
consideration for entering into this Agreement, and (iv) the Executive’s
expertise and capabilities are such that this obligation hereunder and the
enforcement hereof by injunction or otherwise will not adversely affect the
Executive’s ability to earn a livelihood.



       (a) Confidentiality of Information and Nondisclosure. The Executive
acknowledges and agrees that the Executive’s employment by the Company under
this Agreement necessarily involves knowledge of and access to confidential and
proprietary information pertaining to the business of the Company and its
subsidiaries. Accordingly, the Executive agrees that at all times during the
term of this Agreement and at any time thereafter, the Executive will not,
directly or indirectly, without the express written approval of the Company,
unless directed by applicable legal authority (including any court of competent
jurisdiction, governmental agency having supervisory authority over the business
of the Company or the subsidiaries, or any legislative or administrative body
having supervisory authority over the business of the Company or its
subsidiaries) having jurisdiction over the Executive, disclose to or use, or
knowingly permit to be so disclosed or used,

46



--------------------------------------------------------------------------------



 





  for the benefit of himself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, or other business affairs of or relating to
the Company or its subsidiaries, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company or its subsidiaries, or (iii) any other information related to the
Company or its subsidiaries or which the Executive should reasonably believe
will be damaging to the Company or its subsidiaries which has not been published
and is not generally known outside of the Company. The Executive acknowledges
that all of the foregoing constitutes confidential and proprietary information,
which is the exclusive property of the Company.          (b) Restrictive
Covenant. During the term of, and for a period of one (1) year (the “Restrictive
Period”) after the termination of the Executive’s employment hereunder for any
reason (other than a termination of the Executive hereunder pursuant to
Section 5(a), 5(b) or 5(e), hereof), the Executive shall not render, directly,
or indirectly, services to any person, firm, corporation, association or other
entity which conducts the same or similar business as the Company or its
subsidiaries at the date of the Executive’s termination of employment hereunder
within the states in which the Company or any of its subsidiaries is then
licensed and doing business at the date of the Executive’s termination of
employment hereunder without the prior written consent of the Board of
Directors, which may be withheld in its discretion. In the event the Executive
violates any of the provisions contained in this Section 9(b) hereof, the
Restrictive Period shall be increased by the period of time from the
commencement by the Executive of any violation until such violation has been
cured to the satisfaction of the Company. The Executive further agrees that at
no time during the Restrictive Period will the Executive attempt to directly or
indirectly solicit or hire employees of Company or its subsidiaries or induce
any of them to terminate their employment with the Company or any of the
subsidiaries. Notwithstanding the foregoing, the performance by the Executive of
rights and duties under an agency agreement with the Company shall not
constitute a breach of this Section 9(b).          (c) Company Remedies. The
Executive acknowledges and agrees that any breach of this Section 9 will result
in immediate and irreparable harm to the Company, and that the Company cannot be
reasonably or adequately compensated by damages in an action at law. In the
event of a breach by the Executive of the provisions of this Section 9, the
Company shall be entitled, to the extent permitted by law, immediately to cease
to pay or provide the Executive or the Executive’s dependents any compensation
or benefit being, or to be, paid or provided to the Executive pursuant to
Section 3, Section 6 or Section 8 of this Agreement, and also to obtain
immediate injunctive relief restraining the Executive from conduct in breach of
the covenants contained in this Section 9. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.

47



--------------------------------------------------------------------------------



 



     10.     Resolution of Differences Over Breaches of Agreement. Except as
otherwise provided herein, in the event of any controversy, dispute or claim
arising out of, or relating to, this Agreement, or the breach thereof, or
arising out of any other matter relating to the Executive’s employment with the
Company, the parties may seek recourse only for temporary or preliminary
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, the Company and the Executive agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Erie, Pennsylvania in accordance with this Section 10 and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The matter shall be heard and decided, and awards rendered by a panel of three
(3) arbitrators (the “Arbitration Panel”). The Company and the Executive shall
each select one arbitrator from the AAA National Panel of Commercial Arbitrators
(the “Commercial Panel”) and AAA shall select a third arbitrator from the
Commercial Panel. The award rendered by the Arbitration Panel shall be final and
binding as between the parties hereto and their heirs, executors,
administrators, successors and assigns, and judgment on the award may be entered
by any court having jurisdiction thereof. Except as provided in Section 11
hereof, each party shall bear sole responsibility for all expenses and costs
incurred by such party in connection with the resolution of any controversy,
dispute or claim in accordance with this Section 10.

     11.     Payment of Executive’s Legal Fees. If the Executive is required to
bring any action to enforce rights or to collect moneys due under this
Agreement, the Company shall pay to the Executive the fees and expenses incurred
by the Executive in bringing and pursuing such action if the Executive is
successful, in whole or in part, on the merits or otherwise (including by way of
a settlement involving a payment of money by the Company to the Executive), in
such action. The Company shall pay such fees and expenses in advance of the
final disposition of such action upon receipt of an undertaking from the
Executive to repay to the Company such advances if the Executive is not
ultimately successful, in whole or in part, on the merits or otherwise, in such
action.

     12.     Severance Pay upon Termination of Employment after Expiration of
the Agreement. Notwithstanding the expiration of this Agreement by its terms and
notwithstanding the terms of any corporate severance policy then in effect and
applicable to the Executive, if the employment of the Executive is terminated
without Cause by the Company, by the Executive for Good Reason or upon the
expiration of the term of the office(s) to which the Executive has been elected
or appointed as set forth in Section 1 hereof (for reasons other than for
Cause), in any case, within thirty-six (36) months after the expiration of this
Agreement by its terms, then (i) the Company shall pay to the Executive
severance compensation in an amount equal to two (2) times the Executive’s
Covered Compensation as determined on the date of such termination, and (ii) the
Executive and the Executive’s eligible dependents shall be entitled to
continuing coverage under the Company’s then-existing group health plans
(including medical, dental, prescription drug and vision plans, if any) for a
period of two (2) years after the date of the termination of the Executive’s
employment, to the extent not prohibited by law and subject to the terms of such
plans including provisions as to deductibles and copayments and changes in
levels of coverage that are generally applicable to employees. The payment to
the Executive

48



--------------------------------------------------------------------------------



 



by the Company pursuant to subsection (i) of the preceding sentence shall be
paid in a lump sum unless the Executive elects, and so notifies the Company in
writing prior to the Executive’s termination of employment, to receive such
payment in two (2) equal annual installments. The lump sum or first payment, as
the case may be, shall be paid within thirty (30) days after the date of
termination of the Executive’s employment.

     13.     Release. The Executive hereby acknowledges and agrees that neither
the Company nor any of its representatives or agents will be obligated to pay
any compensation or benefit which the Executive has a right to be paid or
provided to the Executive or the Executive’s dependents pursuant to Section 6,
Section 8 or Section 12 of this Agreement, unless the Executive, if requested by
the Company in its sole discretion, executes a release in a form reasonably
acceptable to the Company, which releases any and all claims the Executive has
or may have against the Company or its subsidiaries, agents, officers,
directors, successors or assigns.

     14.     Waiver. The waiver by a party hereto of any breach by the other
party hereto of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach by a party hereto.

     15.     Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company, and the Company shall be
obligated to require any successor to expressly acknowledge and assume its
obligations hereunder. This Agreement shall inure to the extent provided
hereunder to the benefit of and be enforceable by the Executive or the
Executive’s legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive’s duties, responsibilities, obligations or positions hereunder to any
person and any such purported delegation shall be void and of no force and
effect.

     16.     Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested—in the case of the Executive, to his residence address as set
forth below, and in the case of the Company, to the address of its principal
place of business as set forth below, to the attention of the Chairman of the
Board, or in case the Executive is the Chairman of the Board, to the Chairman of
the Compensation Committee of the Board — or to such other person or at such
other address with respect to each party as such party shall notify the other in
writing.

     17.     Construction of Agreement.



       (a) Governing Law. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania.          (b) Severability.
In the event that any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

49



--------------------------------------------------------------------------------



 





       (c) Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.

     18. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning the Executive’s employment and all promises, representations,
understandings, arrangements and prior agreements on such subject are merged
herein and superseded hereby, including the Employment Agreement effective
November 20, 1995 which is expressly superseded hereby. The provisions of this
Agreement may not be amended, modified, repealed, waived, extended or discharged
except by an agreement in writing signed by the party against whom enforcement
of any amendment, modification, repeal, waiver, extension or discharge is
sought. No person acting other than pursuant to a resolution of the Board of
Directors or the Committee shall have authority on behalf of the Company to
agree to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto or to exercise any of the Company’s
rights to terminate or to fail to extend this Agreement.

50



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Executive has hereunto set his hand
all as of the day and year first above written.

          ATTEST:
    ERIE INDEMNITY COMPANY /s/ J.R. Van Gorder
J.R. Van Gorder
Secretary   /s/ F. William Hirt
F. William Hirt
Chairman of the Board   WITNESS:         /s/ Debra J. Miller
Debra J. Miller
Executive Secretary   /s/ Jeffrey A. Ludrof
Jeffrey A. Ludrof
5700 Stoneridge Drive
Fairview, PA 16415

51